DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AlA first to invent provisions.

Status of Claims
Claims 2-3 and 5-10 are pending in this application.

Claim Rejections - 35 USC §112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2-3 and 5-10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim Rejections- 35 USC §112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 (and 2-3 and 5-9 due to their dependencies) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  For instance, in In re Hayes Microcomputer Products, the written description requirement was satisfied because the specification disclosed the specific type of microcomputer used in the claimed invention as well as the necessary steps for implementing the claimed function. The disclosure was in sufficient detail such that one skilled in the art would know how to program the microprocessor to perform the necessary steps described in the specification. In re Hayes Microcomputer Prods., Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, ___ (Fed. Cir. 1992). In the present applicant, claim 10  disclose “machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions” where updating is not supported in the specification as to how the applicant is “updating” the database for machine learning processing in order to show possession of the invention at the time of filing.  The examiner notes that the instances of updating process disclosed in the specification all involved individual user inputting their information.  See, for examples, paragraphs 354, 408, and 443.  While one skilled in the art could have devised a way to accomplish this aspect of the invention, applicant’s original disclosure lacks sufficient detail to explain how applicant envisioned achieving the goal of updating database for adjusting embedded algorithm in a machine learning process.  Examiner also notes that the “machine learning” process is not explained in the claims.  See additional 35 U.S.C. 112, first paragraph rejection below.  Simply stating or re-stating the claim limitation does not provide enough support to show possession.  Since these important details about how the invention operates are not disclosed, it is not readily evident that Applicant has full possession of the invention at the time of filing (i.e., the original disclosure fails to provide adequate written description to support the claimed invention as a whole). Neither the specification nor the drawings disclose in detail the specific steps or algorithm needed to perform the operation. If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).
Claim 10 (and 2-3 and 5-9 due to their dependencies) are also rejected pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. 
Claim 10 includes the following elements: “machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions”.   These elements appear to have no support in the original abstract, specification or drawings.  The examiner notes that, while this is a continuation of an earlier application, the “machine learning” element is not in the very original claims and specification.  Introduction of new matter is not allowed in amendments to the Claims (MPEP 2163.06).

Claim Rejections - 35 USC §112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 (and 2-3 and 5-9 due to their dependencies) are rejected are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The meaning of the claim limitations that include the phrase “machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how the machine learning is used in the claimed invention.  It’s not clear whether or how the “machine learning” is related to “accessing a shared database…” or “filter conditions.”   Is the applicant trying to claim a step of “machine learning”?  Does that mean running data through a machine learning model, generating a model, etc.?   And, re “machine learning through identification of filtered information data for…” – is the filtered data going through a model?  Or is the model doing filtering?  One having ordinary skill in the art would not know how to interpret this claims, and the specification does not provide any description other than restating part of the limitation in a dependent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-3 and 5-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2-3 and 5-10 are directed to a method which is one of the statutory categories of invention.  (Step 1: “YES”).
The Examiner has identified independent method claim 10 as the claim that represents the claimed invention for analysis.  Claim 10 recites the limitations of comparing input information to a historical reference to determine benefit eligibility.
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Providing on-line access, populating data as entered by user, comparing entered data against established rules, accessing data to update rules, deciding whether to progress on – specifically, the claim recites “providing on-line accessible data fields… accessible through the internet… receiving answers…  by gathering data through on-line data fields; populating said data fields in said first database with data entered by an individual or a computer regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation claims;  accessing preconfigured rules regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation data on said first database or on a second database accessible through the internet; 4accessing…  database for researching information data to filter conditions… updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions; comparing… said populated data fields on said first database against said preconfigured rules; analyzing… the results of the comparison to determine how to make a decision most beneficial to a claimant; reviewing said results and populating a data field with said filtered results to provide answers ; and filtering at least a portion of said answers into a second database”,  recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The “computer device coupled to the internet,” first and second “databases”, “online”, “machine learning” and “a computer having a processor coupled to the internet”, in claim 10, are just applying generic computer components to the recited abstract limitations.   The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea)
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: a computer such as a processor and computer device; a communication device such as the internet; storage device/mechanism such as databases; and software/algorithm such as machine learning.  .  The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 10 is are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, claim 10 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims further define the abstract idea that is present in their respective independent claim 10 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the claims 2-3 and 5-10 are not patent-eligible.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowe (20120059677) in view of Solomon (20090150190).
Regarding dependent claim 2, Crowe teaches 
determining whether a representative should assist a claimant in applying to receive Social Security disability benefits, Veteran's Disability Compensation benefits, or Workers Compensation claims benefits
([0006] In another aspect, a method for automated, predictive modeling of the outcome of a benefits claim includes receiving, by a profile generator executing on a computing device, from a case management application, information associated with a potential claimant of a government benefit. The method includes retrieving, by the profile generator, a claimant profile associated with an adjudicated claim. The method includes generating, by an evaluation component executing on the computing device, a prediction of an outcome of a claim brought by the potential claimant for the government benefit… a prediction of an outcome of a claim brought by the potential claimant for the government benefit... The method includes generating, by the evaluation component, a recommendation to file the claim for the government benefit, responsive to the generated prediction).   

Regarding claim 3, Crowe discloses  
assessing personal history 
([0029] determines whether to require the claiming of the benefit responsive to an analysis of the information associated with the individual… information associated with the individual includes… individual's personal data ( such as name, residential information, social security number, or date of birth), an identification of a type of impairment suffered by the employee, a level of education of the employee, occupation, disability data… and a history of benefits claimed previously, including an SSDI history. In still even another embodiment, information associated with the individual includes, without limitation, identifications of impairments, symptoms, physical and/or mental limitations, side effects of medications, medical history, methods of treatment, and past relevant work history).

Regarding claim 5, Crowe discloses  
the step of populating forms based on the type of case, pending claim status, claim progression, client location, work flow, medical conditions, prescriptions, age, date last insured, onset date, work history, military occupational specialty and financial information, by an application executing on the computer device, for the claimant to sign
(The examiner again notes that the inclusion of all the required elements – “pending claim status, claim progression, client location, work flow, medical conditions, prescriptions, age, date last insured, onset date, work history, military occupational specialty and financial information” – are optional as they are required “based on the type of case”, which implies that there may be type of cases that do not require all the elements.  As such, the claim’s elements are taught by paragraph [0029] In one embodiment, an automated system 200 makes the determination of whether to recommend or to require an individual, such as an employee, to claim a benefit. In another embodiment, the automated system 200 determines whether to require the claiming of the benefit responsive to an analysis of the information associated with the individual. In still another embodiment, information associated with the individual includes, without limitation, the individual's personal data ( such as name, residential information, social security number, or date of birth), an identification of a type of impairment suffered by the employee, a level of education of the employee, occupation, disability data (including date of disability or a medical code, such as a code in the International Statistical Classification of Diseases and Related Health Problems), and a history of benefits claimed previously, including an SSDI history. In still even another embodiment, information associated with the individual includes, without limitation, identifications of impairments, symptoms, physical and/or mental limitations, side effects of medications, medical history, methods of treatment, and past relevant work history. In yet another embodiment, the automated system 200 applies a predictive modeling algorithm to determine whether, and within what time frame, an insured will become entitled to SSDB and Medicare benefits).  
([0005] In one aspect, a system for automated, predictive modeling of the outcome of a benefits claim includes a profile generator, an evaluation component, and a case management application. The profile generator executes on a computing device and retrieves a claimant profile associated with an adjudicated claim. The evaluation component executes on the computing device and generates a prediction of an outcome of a claim brought by a potential claimant of a government benefit, responsive to the retrieved claimant profile. The evaluation component generates a recommendation to file the claim for the government benefit, responsive to the prediction. The case management application executes on the computing device, receives the generated prediction of the outcome of the claim and the generated recommendation and displays at least one of the generated prediction and the generated recommendation).  
([0032] a graphical user interface to receive information associated with the individual. In another embodiment, the profile generator 210 displays, via the graphical user interface, a questionnaire to a user to collect information associated with the individual. In still another embodiment, the profile generator 210 includes a receiver 202 receiving one or more individual profiles from a user. In still even another embodiment, the receiver 202 receives, from a case management application, information associated with a potential claimant. In yet another embodiment, the profile generator 210 includes a transmitter that sends the information associated with the individual, or a generated data set associated with the individual, to the evaluation component 220 for analysis).

Regarding claim 9, Crowe discloses  
the step of predicting whether an application or appeal for the claimant is required, or whether the claimant has ever filed an application  
 ((0029] a history of benefits claimed previously, including an SSDI history).

Regarding claim independent 10, Crowe discloses  
a computer driven systematic method for filtering data regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation claims, the method comprising the steps of: 
providing on-line accessible data fields accessible by at least one computer device coupled to the internet, said data fields stored on a first database accessible through the internet
([0012] Referring now to FIG. 1A, an embodiment of a network environment is depicted. In brief overview, the network environment comprises one or more clients 102a-102n (also generally referred to as local machine(s) 102, or client(s) 102) in communication with one or more servers 106a-106n (also generally referred to as server(s) 106, or remote machine(s) 106) via one or more networks 104).

receiving answers, through a processor of the computer, by gathering data through on-line data fields;
populating said data fields in said first database with data entered by an individual or a computer regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation claims; 
accessing preconfigured rules regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation data on said first database or on a second database accessible through the internet
populating said data fields in said first database with data entered by an individual or a computer regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation claims; accessing preconfigured rules regarding Social Security disability, Veteran's Disability Compensation, or Workers Compensation data on said first database or on a second database accessible through the internet; identification of filtered information data for automatically updating said first and second database in real time; 4comparing, by a computer having a processor coupled to the internet, said populated data fields on said first database against said preconfigured rules
comparing, by a computer having a processor coupled to the internet, said populated data fields on said first database against said preconfigured rules
([0032] a graphical user interface to receive information associated with the individual. In another embodiment, the profile generator 210 displays, via the graphical user interface, a questionnaire to a user to collect information associated with the individual. In still another embodiment, the profile generator 210 includes a receiver 202 receiving one or more individual profiles from a user. In still even another embodiment, the receiver 202 receives, from a case management application, information associated with a potential claimant. In yet another embodiment, the profile generator 210 includes a transmitter that sends the information associated with the individual, or a generated data set associated with the individual, to the evaluation component 220 for analysis).
([0012] Referring now to FIG. 1A, an embodiment of a network environment is depicted. In brief overview, the network environment comprises one or more clients 102a-102n (also generally referred to as local machine(s) 102, or client(s) 102) in communication with one or more servers 106a-106n (also generally referred to as server(s) 106, or remote machine(s) 106) via one or more networks 104).
([0004] allow users to correlate data associated with prospective claims (such as information associated with an individual considering making a claim for a benefit) with data associated with previously-adjudicated claims… leverage uniform protocols and the results from predictive modeling, responsive to an analysis of data associated with individuals or groups seeking to claim benefits).
([0005] In one aspect, a system for automated, predictive modeling of the outcome of a benefits claim includes a profile generator, an evaluation component, and a case management application. The profile generator executes on a computing device and retrieves a claimant profile associated with an adjudicated claim. The evaluation component executes on the computing device and generates a prediction of an outcome of a claim brought by a potential claimant of a government benefit, responsive to the retrieved claimant profile. The evaluation component generates a recommendation to file the claim for the government benefit, responsive to the prediction).
((0029] the automated system 200 determines whether to require the claiming of the benefit responsive to an analysis of the information associated with the individual… the automated system 200 applies a predictive modeling algorithm to determine whether, and within what time frame, an insured will become entitled to SSDB and Medicare benefits).  

analyzing, by said processor, the results of the comparison to determine how to make a decision most beneficial to a claimant; reviewing said results and populating a data field with said filtered results to provide answers ; and filtering at least a portion of said answers into a second database
([0006] In another aspect, a method for automated, predictive modeling of the outcome of a benefits claim includes receiving, by a profile generator executing on a computing device, from a case management application, information associated with a potential claimant of a government benefit. The method includes retrieving, by the profile generator, a claimant profile associated with an adjudicated claim. The method includes generating, by an evaluation component executing on the computing device, a prediction of an outcome of a claim brought by the potential claimant for the government benefit… The method includes generating, by an evaluation component executing on the computing device, a prediction of an outcome of a claim brought by the potential claimant for the government benefit… The method includes generating, by the evaluation component, a recommendation to file the claim for the government benefit, responsive to the generated prediction).
Crowe does not disclose 
accessing a shared database in a dynamic configurable database for researching information data to filter conditions and machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions.
Solomon teaches 
accessing a shared database in a dynamic configurable database for researching information data to filter conditions and machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions 
(First the examiner notes that the phrase “to filter conditions and machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time” can be considered to be “intended use”, which is generally not given patentable weight. See MPEP 2114(II) and should be revised to be positively stated.  In examining the claims, the examiner has provided the mapping for the elements as follow: “[0081] When a model has too many parameters for the information content sought from the data… the best underwriting models are those in which the variables correlate minimally with each other, and maximally with the information sought… if enough samples are taken, this tendency will be reduced… it is better to start with a few highly independent and dispositive variables, for the most parsimonious correct model (following the Bayesian Information and Minimum Description Length Criterion) and then bring in the rest of the data slowly in a machine learning modeling process when the sampling becomes more robust – i.e., when there is more claims data. Hence, a method will be shown for deriving a premium initially using but a few of the most integral variables, and the model will then be refined using the remaining relevant variables.).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Crowe to include 
accessing a shared database in a dynamic configurable database for researching information data to filter conditions and machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions based on the teaching of Solomon.  
The motivation to combine the feature Solomon of with the embodiment of Crowe being to create a system capable of assessing and calculating the probability of qualifying for benefit eligibility by querying a database and improving the benefit assessment model to determine if the individual is entitled to a financial benefit within the administrative strictness used in applying the statutory and regulatory standard – see [0016] obtaining from the state government agency… confirmation may be performed by a computer system querying a computer system or database of the state agency, receiving a response… evaluating said response. Paying the insured may be conditioned on the evaluation of the response indicating the insured/applicant is entitled to a financial benefit. And [0074] data from the state unemployment office may be considered, which would indicate how strict or permissive that state is in accepting claims, both in terms of statutory and regulatory requirements determining the definition of an involuntary layoff in that state, and also in terms of the administrative strictness used in applying the statutory and regulatory standard.


Claims 6-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowe and Solomon, as applied to claims 2-3, 5 and 9-10 above, further in view of Butz (20020152113).
Regarding claim 6, Crowe does not disclose 
includes the veteran's military service.
Butz teaches 
includes the veteran's military service 
([0031] In addition to basic client data… the subordinate data will include relevant information on the client's children… employment history, license types, military history… and other data as desired).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Crowe to include 
includes the veteran's military service based on the teaching of Butz.  
The motivation being to include military history in assessing the appropriateness of the particular social service.  See paragraphs 25-26 and 31 – “([0031] In addition to basic client data… the subordinate data will include relevant information… military history… and other data as desired)”.

Regarding claim 7, Crowe does not disclose 
determine eligibility for Veterans Disability  
Butz discloses  
determine eligibility for Veterans Disability  
([0031] In addition to basic client data… the subordinate data will include relevant information on the client's children… employment history, license types, military history… and other data as desired).
The motivation being to include military history in assessing the appropriateness of the particular social service.  See paragraphs 25-26 and 31 – “([0031] In addition to basic client data… the subordinate data will include relevant information on… military history… and other data as desired)”.

Regarding claim 8, Crowe does not disclose 
the step of determining whether the claimant's children appear to be eligible for receiving benefits 
Butz discloses  
the step of determining whether the claimant's children appear to be eligible for receiving benefits 
([0031] In addition to basic client data… subordinate data will include relevant information on the client's children… and other data as desired).
The motivation being to include client’s children information in assessing the appropriateness of the particular social service.  See paragraphs 25-26 and 31 – “([0031] In addition to basic client data… the subordinate data will include relevant information on the client's children … and other data as desired)”.


Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. 
In response to applicant's argument that: 
“35 U.S.C. 101… Applicant requests the Examiner to reconsider the application in view of the amendments to Claim 10… receiving answers, through a processor of the computer, by gathering data through on-line data fields and accessing a shared database in a dynamic configurable database for researching information data to filter conditions and machine learning through identification of filtered information data for automatically updating said dynamic configurable database in real time, subject to user confirmation, with adjusted filtered conditions (emphasis applicant’s),”
the examiner respectfully disagrees.   Regarding the first new elements added “receiving answers, through a processor of the computer, by gathering data through on-line data fields” – at best, this is just an additional procedure added.  It seems reasonable to interpret this new addition as receiving information entered by the user on-line, which is a repeat of a process already disclosed by the claim – “populating said data fields in said first database with data entered by an individual (note, the system provides “on-line accessible data fields accessible by at least one computer device coupled to the internet”).”  See claim 1.
Regarding the first new elements added “accessing a shared database in a dynamic configurable database… machine learning through identification… adjusted filtered conditions”, the steps of machine learning is not disclosed, rendering the entire process generic – similar to using a generic software (e.g. Excel) in a computer.   See also Claim Rejections- 35 USC §112(a) above.

In response to applicant's argument that: 
“additional elements integrate the "abstract idea11 exception into a practical application… include a dynamic configurable database for researching information data to filter conditions and machine learning through identification of filtered information… the claims as amended provide significant more and are not an abstract idea under step 2A,”
the examiner respectfully disagrees.   Again, the steps of machine learning is not disclosed, rendering the entire process generic – similar to using a generic software (e.g. Excel) in a computer.   See also Claim Rejections- 35 USC §112(a) above.

In response to applicant's argument that: 
“35 U.S.C. 102(b)… claim 1 has been amended… (reciting claim 1),”
Applicant’s arguments have been considered but are moot because the arguments do not apply to the new analysis in view of the additional reference being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Anderson can be reached on 571 270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/MARK GAW/
Examiner, Art Unit 3698
/Mike Anderson/Supervisory Patent Examiner, Art Unit 3698